Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The People concede that the trial court erred by imposing consecutive one-year terms of impris*1030onment and $500 fines for each of defendant’s convictions of aggravated unlawful operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a]) and driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; see, Penal Law § 70.25 [2]; § 80.15; People v Grader, 142 AD2d 997). Defendant’s sentences are modified to run concurrently and the fine imposed for aggravated unlawful operation of a motor vehicle in the first degree is vacated. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — aggravated unlawful operation of motor vehicle, first degree.) Present— Callahan, J. P., Boomer, Green, Pine and Lawton, JJ.